Title: To George Washington from John Page, 19 September 1777
From: Page, John
To: Washington, George



Sir.
Williamsburg [Va.] September 19th 1777.

Not having received the least Intelligence of your situation, or the disposition of the Enemy for seventeen days past, and knowing that they were then so stationed, that possibly they or their adherents may have intercepted dispatches of importance, from you, or Congress to this State, I have thought it proper to send an Express to your Excellency, and to our Delegates, that if any of your Letters have failed, you may, by this opportunity, send Copies of them, or such others as your present situation may render necessary. This Step appears the more expedient, as the Delay or Miscarriage of important Dispatches might be attended with great inconveniencies at this critical Juncture. If you have sent no Dispatches we hope at least to have the Satisfaction of being releived from our great Anxiety and Suspense, by the return of our Express. I wish not to intrude upon you, Sir, when so many important objects engage your attention—I would not even have you write a Line, in answer to this I shall be happy if I can hear from any of your Secretarys, or from Captain Pierce our Agent, that you enjoy your health, and that Affairs are as you could wish—as soon as it was known here that the Enemy were landed and advancing towards Philadelphia, the Governor by the advice of the Council discharged all the Militia of the adjacent Counties, which left three Battalions, consisting of about seventeen hundred men—but I suppose General Nelson has informed you of this—We wish on this account to have the earliest intelligence of the Motions of the Enemy, and the return of their Fleet, that we may be prepared to oppose their cruel ravages—should they chuse to let

loose their disappointed rage on Virginia. I am Sir, wishing you all health and happiness, and the success and glory you deserve: with the sincerest esteem and highest respect Your much obliged and most obedient humble Servant

John Page

